Case 2:19-cv-11755-CCC-MF Document 104 Filed 12/23/19 Page 1 of 1 PageID: 2497


                                                                                                                                   WilUam C. Baton
SAU L EW I N G                                                                                                             phone: (973) 286-6722

AR N sr El IJ                                                                                                                  Fax: (973) 286-6S22
                                                                                                                                 wbaIonüjsauI corn
              LIP
& LEHR                                                                                                                               nw.sauI   corn




                                                                                               December 19, 2019

  VIA ECF

  The Honorable Mark Falk. U.S.MJ.
  United States District Court
  United States Post Office & Courthouse
  I Federal Square, Room 457
  Newark, New Jersey 07101

            Re:       Immienex Corp., et at. v. Samsung Bioepis Co., Ltd.
                      Civil Action No. 19-11755 (CCC)(MF)

   Dear Judge Falk:

          This firm, together with Fish & Richardson P.C., represents Defendant Samsung Bioepis
  Co., Ltd. (“Bioepis”) in the above-referenced matter. We write on behalf of Bioepis and
  Plaintiffs Immunex Corporation, Amgen Manufacturing Limited, and Hoffmann-La Roche, Inc.

           Pursuant to the Scheduling Order (D.l. 101), the parties are to submit a proposed
   Discovery Confidentiality Order C’DCO”) by today. The parties are conferring in good faith on
   the DCO and believe that additional time will increase the likelihood of reaching agreement
   without the need for court intervention. Accordingly, and in light of the intervening holidays, the
   parties respectfully request a three-week extension, until January 9, 2020, to submit a proposed
   DCO to the Court. This requested extension will not result in any other changes to the case
   schedule. If this meets with the Court’s approval, we respectfully request that Your Honor sign
   the below form of endorsement and have it entered on the docket.

            Thank you for Your Honor’s kind attention to this matter.

                                                                                                Respectfully yours,


                                                                                                William C. Baton

   cc:      All counsel (via e-mail)                               SO                         RDERED


             One Riverfroni Plaza. StijIr 1520 • Newark. Si 07                                        8frQ              286.6800

 DELAWARE   rL0RIDA   ILLINOIS   MARYLAND   MASSALIIL’SETTS MINNESOTA                 NEW JERSEY     NEW YORK   PENNSYLVANIA   WAShINGTON, DC

                                                  A DEI.AWARL I MCII IlICAICIC liv I’AHrNi.ksliii’
